Citation Nr: 1035046	
Decision Date: 09/16/10    Archive Date: 09/21/10

DOCKET NO.  07-21 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for residuals of a back 
injury.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel






INTRODUCTION

The Veteran served on active duty from November 1966 to November 
1969 and is in receipt of the Combat Military Badge.

This matter comes before the Board of Veterans' Appeals (Board) 
from rating decisions of a Department of Veterans Affairs (VA) 
Regional Office (RO) dated in January 2006 and May 2007 that 
denied the Veteran's claims of entitlement to service connection 
for residuals of a back injury and bilateral hearing loss, 
respectively. 

By his December 2008 Substantive Appeal, the Veteran asserted his 
right to a hearing before the Board.  Thus, in November 2009, the 
Board remanded this case and directed the Appeals Management 
Center (AMC) to schedule the Veteran for such.  The Veteran was 
scheduled to appear before the Board at the RO in Atlanta, 
Georgia on July 20, 2010.  However, by a letter received by the 
RO on July 9, 2010, the Veteran withdrew his request for a 
hearing.  As such, the Veteran's request for a hearing is 
withdrawn and the file has now been returned to the Board for 
further consideration.  See 38 C.F.R. § 20.703 (2010).  

The issue of entitlement to service connection for residuals of a 
back injury, addressed in the REMAND portion of the decision 
below, is REMANDED to the RO via the AMC, in Washington, DC.


FINDING OF FACT

The most probative evidence of record demonstrates that the 
Veteran's bilateral hearing loss is not attributable to service 
and was not first manifest within one year of separation from 
service.




CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
service and may not be presumed to have been incurred or 
aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R.         §§ 
3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist the Appellant

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010), 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010), requires VA 
to assist a claimant at the time that he or she files a claim for 
benefits.  As part of this assistance, VA is required to notify 
claimants of what they must do to substantiate their claims.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

The notice required by the VCAA can be divided into three 
elements.  Specifically, VA must inform the claimant of any 
information and evidence not of record:  (1) that is necessary to 
substantiate the claim; (2) that the claimant is to provide; and 
(3) that VA will attempt to obtain.  Beverly v. Nicholson, 19 
Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including:  (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.

In August 2006, before the initial adjudication of the claim, the 
Veteran was notified of the evidence not of record that was 
necessary to substantiate the claim. He was told that he needed 
to provide the names of persons, agency, or company who had 
additional records to help decide his claim.  He was informed 
that VA would attempt to review his claim and determine what 
additional information was needed to process his claim, obtain 
service, VA, and private treatment records, and schedule a VA 
examination if appropriate, as indicated.

The August 2006 VCAA letter also informed the veteran regarding 
the appropriate disability rating or effective date to be 
assigned.  Since the Board has concluded that the preponderance 
of the evidence is against the claim of entitlement to service 
connection for bilateral hearing loss, any questions as to the 
appropriate disability rating or effective date to be assigned 
are rendered moot, and no further notice is needed.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

There is no allegation from the Veteran that he has any evidence 
in his possession that is needed for a full and fair adjudication 
of this claim.  Under these circumstances, the Board finds that 
the notification requirements of the VCAA have been satisfied as 
to both timing and content.  The purpose behind the notice 
requirement has been satisfied and the Veteran has been afforded 
a meaningful opportunity to participate effectively in the 
processing of his claim.  Therefore, adequate notice was provided 
to the Veteran prior to the transfer and certification of the 
Veteran's case to the Board and complied with the requirements of 
38 U.S.C.     § 5103(a) and 38 C.F.R. § 3.159(b).

Next, the VCAA requires that VA make reasonable efforts to assist 
the claimant in obtaining evidence necessary to substantiate a 
claim.  VA's duty to assist includes: (1) obtaining records not 
in the custody of a federal department or agency; (2) obtaining 
records in the custody of a federal department or agency; (3) 
obtaining service treatment records or other records relevant to 
active duty and VA or VA- authorized treatment records; and (4) 
providing medical examinations or obtaining medical opinions if 
necessary to decide the claim.  See 38 C.F.R. § 3.159(c).  VA has 
a duty to obtain a medical examination if the evidence 
establishes:  (1) a current disability or persistent or recurrent 
symptoms of a disability; (2) an in- service event, injury, or 
disease; and (3) the current disability may be associated with 
the in-service event, but (4) there is insufficient evidence to 
make a decision on the claim.  See McClendon v. Nicholson, 20 
Vet. App. 79 (2006).

The Veteran was afforded a VA audiological examination in August 
2006 and a specific opinion as to his claim on appeal was 
obtained.  The Board notes that, in Martinak v. Nicholson, 21 
Vet. App. 447, 455 (2007), the U.S. Court of Appeals for Veterans 
Claims (Court) held that, relevant to VA audiological 
examinations, in addition to dictating objective test results, a 
VA audiologist must fully describe the functional effects caused 
by a hearing disability in his or her final report.  In this 
regard, the August 2006 examiner noted that the Veteran reported 
that the situations with which he had the greatest difficulty 
hearing were watching television, listening to soft-spoken 
people, and using the telephone. 

Also with regard to the August 2006 VA audiological examination, 
the Board notes that in a brief dated in August 2010, the 
Veteran's representative asserted that the examiner did not offer 
a rationale for his opinion that the Veteran's bilateral hearing 
loss was not related to service.  In fact, as will be discussed 
below, the examiner did offer a rationale for his opinion.  He 
reasoned that the Veteran's post-service bilateral hearing loss 
was not related to service on the basis that the Veteran 
demonstrated normal hearing at the time of separation from 
service, as no scientific evidence supports delayed onset noise-
inducted hearing loss.  Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007).  Thus, there is no evidence of record demonstrating that 
the opinion rendered by the VA examiner in August 2006 is 
inadequate.

In this case, the Veteran's service treatment records and all 
identified and authorized post-service treatment records relevant 
to the issue decided herein have been requested or obtained.  
Accordingly, all available records and medical evidence have been 
obtained in order to make an adequate determination as to this 
claim.

Additionally, the Board finds there has been substantial 
compliance with its November 2009 remand directive.  The Board 
notes that the Court has recently held that "only substantial 
compliance with the terms of the Board's engagement letter would 
be required, not strict compliance."  See D'Aries v. Peake, 22 
Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 
141, 146-47 (1999) (holding that there was no Stegall (Stegall v. 
West, 11 Vet. App. 268) violation when the examiner made the 
ultimate determination required by the Board's remand.)  The 
record indicates that the RO scheduled the Veteran for a hearing 
before the Board in July 2010.  As discussed above, however, the 
Veteran withdrew his request to be heard.  Based on the 
foregoing, the Board finds that the RO substantially complied 
with the mandate of its remand.  See Stegall, supra, (finding 
that a remand by the Board confers on the appellant the right to 
compliance with its remand orders).  Therefore, in light of the 
foregoing, the Board will proceed to review and decide the claim 
based on the evidence that is of record consistent with 38 C.F.R. 
§ 3.655 (2010).

Service Connection

The Veteran seeks service connection for bilateral hearing loss.  
Specifically, by his June 2007 Notice of Disagreement, the 
Veteran asserted that he is entitled to service connection for 
bilateral hearing loss due to exposure to acoustic trauma.  He 
reported that he was exposed to daily weapon and mortar fire and 
was in and around helicopters.  

In order to establish direct service connection, three elements 
must be established. There must be medical evidence of a current 
disability; medical, or in certain circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  38 C.F.R. § 3.303 
(2010); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Alternatively, the nexus requirement may be satisfied by evidence 
that a chronic disease subject to presumptive service connection, 
such as sensorineural hearing loss, manifested itself to a 
compensable degree within one year of separation from service.  
38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2010); 38 C.F.R.            
§§ 3.307, 3.309 (2010).

The determination of whether a veteran has a disability due to 
impaired hearing is governed by 38 C.F.R. § 3.385.  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent.  38 C.F.R. § 3.385 (2010).

As a preliminary matter, prior to the analysis required to 
adjudicate the Veteran's claim, the Board notes that the Veteran 
submitted a statement in July 2010.  Such argument was received 
without a waiver of Agency of Original Jurisdiction (AOJ) 
consideration.  However, the Veteran's statement is related to 
his claim of entitlement to service connection for residuals of a 
back injury and does not include information pertinent to 
consideration of his claim of entitlement to service connection 
for bilateral hearing loss.  Thus, further consideration of the 
Veteran's statement, including a remand for AOJ consideration, is 
not required in order to adjudicate the issue of entitlement to 
service connection for bilateral hearing loss.  38 C.F.R. § 
20.1304(c) (2010) ("Evidence is not pertinent if it does not 
relate to or have a bearing on the appellate issue or issues."). 

In adjudicating the Veteran's claim of entitlement to service 
connection for bilateral hearing loss, the Board finds that the 
first element for direct service connection, medical evidence of 
a current disability, has been met.  

On VA audiological examination in August 2006, the Veteran's pure 
tone thresholds, in decibels, for the left ear were 20, 30, 35, 
65, 100, and for the right ear were 25, 35, 40, 65, 90, both 
measured at 500, 1000, 2000, 3000, and 4000 Hertz, respectively.  
The Veteran's speech recognition score was 92 percent, 
bilaterally.  As the Veteran demonstrated pure tone thresholds of 
40 decibels or greater in any of the specified frequencies in 
both ears, he meets the criteria for impaired hearing loss for VA 
purposes.  38 C.F.R. § 3.385.

Also, the Board finds that the second element for direct service 
connection, medical, or in certain circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury, has 
been met.  

The Veteran's service treatment records are silent for findings 
demonstrating abnormal bilateral hearing acuity.  Report of 
Medical Examination, dated in November 1966 and conducted for the 
purpose of entry into service, is silent for any abnormality as 
to the Veteran's ears, including eardrums.  The Veteran's pure 
tone thresholds, in decibels, for the right ear were -5, -5, -5, 
-5, and for the left ear were -5, 0, -10, 0, both measured at 
500, 1000, 2000, and 4000, Hertz, respectively.  Report of 
Medical History, dated at that time and completed by the Veteran, 
is silent for any report of hearing loss or ear, nose, and throat 
trouble.

Report of Medical Examination, dated in August 1968 and conducted 
for the purpose of separation from service, is silent for any 
abnormality as to the Veteran's ears, including eardrums.  The 
Veteran's pure tone thresholds, in decibels were 0, 0, 0, 0, 
bilaterally, measured at 500, 1000, 2000, and 4000 Hertz, 
respectively.  Report of Medical History, dated at that time and 
completed by the Veteran, indicates that he reported a history of 
ear trouble.  The examiner offered an explanatory statement and 
reported that the Veteran incurred a history of ear infection, 
without sequelae.  

The Board notes here that the Veteran's service separation 
examination and history were conducted in late August 1968, 
almost three months prior to his actual separation from service 
in early November 1968.  The Veteran, however, on October 29, 
1968, nine days before his actual separation from service, 
certified that there had been no change in his physical condition 
since his last examination.  

Based upon the Veteran's lay statements describing his in-service 
duties incurring daily weapon and mortar fire and helicopter 
noise, and his service separation form, indicating that his 
military occupational specialty was Vietnam-era medical assistant 
with receipt of the Combat Medical Badge, VA conceded in-service 
noise exposure by a November 2008 Statement of the Case.  See 38 
U.S.C.A. § 1154(b) (West 2002).  Service connection for bilateral 
hearing loss, however, may not be presumed.  Rather, a nexus 
between the Veteran's current bilateral hearing loss and the 
conceded in-service exposure to acoustic trauma, the third 
element of direct service connection, must be shown.

The Veteran sought VA audiological consultation in June 2006.  At 
that time, he reported his in-service noise exposure, including 
gunfire and helicopters.  The Veteran reported that he had 
difficulty understanding well, especially in noise.  The 
audiologist noted a history of ototoxic medication, specifically, 
quinine.  The Veteran denied a history of familial hearing loss, 
sudden hearing loss, previous hearing aid use, dizziness, ear 
surgeries, drainage, or perforated tympanic membrane.  Physical 
examination was unremarkable and the audiologist reported that 
the Veteran's word recognition scores were 88 percent, 
bilaterally.  No pure tone thresholds were provided.  The 
audiologist opined that it was at least as likely as not that the 
Veteran's current bilateral hearing loss was at least, in part, 
caused by in-service noise exposure.  The audiologist reasoned 
that the Veteran's hearing loss had many characteristics of 
noise-induced hearing loss and that the Veteran had little-to-no 
noise exposure subsequent to separation from service.  

The Veteran underwent VA audiological examination in August 2006.  
As discussed above, his pure tone thresholds demonstrated VA-
compliant hearing impairment, bilaterally.  Also as discussed 
above, the examiner noted that the Veteran reported that the 
situations with which he had the greatest difficulty hearing were 
watching television, listening to soft-spoken people, and using 
the telephone.  The Veteran reported progressive gradual-onset 
bilateral hearing loss, greater on the right since the 1970's.  
The Veteran reported that he was exposed to helicopter, tank, and 
combat noise in the Republic of Vietnam, without the benefit of 
hearing protection.  He denied a history of civilian occupational 
noise exposure, although he noted that he worked in a warehouse 
for many years without hearing protection.  The Veteran denied 
recreational noise exposure, ear pathology, vertigo, or familial 
deafness.  The Veteran reported that he wore VA-prescribed 
hearing aids, and asserted that such were effective.  

In August 2006, subsequent to review of the claims file and 
consideration of the Veteran's in-service audiometric findings, 
the VA examiner opined that the Veteran's current bilateral 
hearing loss was acquired at some time subsequent to separation 
from service.  He reasoned that the Veteran demonstrated hearing 
acuity within normal limits at the time of separation from 
service, and no scientific evidence exists for the delayed onset 
of noise-induced hearing loss.  

Competent medical evidence includes statements from a person 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  38 C.F.R. § 
3.159(a)(1).  Because the June 2006 and August 2006 VA 
audiologists are so qualified, their medical opinions constitute 
competent medical evidence.

However, greater weight may be placed on one physician's opinion 
over another depending on factors such as reasoning employed by 
the physicians and whether or not and the extent to which they 
reviewed prior clinical records and other evidence. Gabrielson v. 
Brown, 7 Vet. App. 36 (1994).  The probative value of a medical 
opinion is generally based on the scope of the examination or 
review, as well as the relative merits of the expert's 
qualifications and analytical findings, and the probative weight 
of a medical opinion may be reduced if the examiner fails to 
explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 
140 (1993).

The opinion rendered by the VA audiologist in June 2006 is less 
probative than the opinion rendered at the time of the Veteran's 
VA audiological examination in August 2006.  Significantly, the 
opinion in June 2006 was made without review of the Veteran's 
service treatment records, and subsequent consideration of normal 
bilateral hearing acuity on separation from service.  

Review of a veteran's claims file, as it pertains to obtaining an 
overview of a veteran's medical history, is not a requirement for 
private medical opinion, and such opinion may not be discounted 
solely because the private clinician did not review the claims 
file.  Nieves-Rodriguez v. Peake, No. 06-312 (U.S. Vet. App. Dec. 
1, 2008).

In this case, however, review of the Veteran's claims file would 
have provided the VA audiologist, in June 2006, with the 
opportunity to observe and comment upon the normal bilateral 
hearing acuity demonstrated at the time of the Veteran's 
separation from service.   The Veteran's normal bilateral hearing 
acuity at separation from service, with a lack of scientific 
evidence to support delayed onset noise-induced hearing loss, was 
the basis of the August 2006 nexus opinion.

The opportunity to review relevant facts related to the Veteran's 
case history and rationale provided for the opinion rendered at 
the time of the August 2006 VA audiological evaluation, accord 
this opinion, that the Veteran's current bilateral hearing loss 
was acquired at some point subsequent to separation from service, 
more probative value than the opinion rendered in June 2006.  
Accordingly, the required medical nexus is not found, and service 
connection is not warranted.

The Veteran is competent to report that he was exposed to 
acoustic trauma in service and that he experienced progressive 
bilateral hearing loss since the 1970's. Layno v. Brown, 6 Vet. 
App. 465, 470 (1994) ("Competent lay evidence" is evidence 
provided by a person who has personal knowledge derived from his 
own senses); 38 C.F.R. § 3.159(a)(2) ("Competent lay evidence" 
is any evidence not requiring that the proponent have specialized 
education, training or experience, but is provided by a person 
who has knowledge of facts or circumstances and conveys matters 
that can be observed and described by a lay person.)  See also 
Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) 
(explaining that a layperson is competent to diagnose a medical 
condition "where the condition is simple, for example a broken 
leg," but not where the condition is complex, "for example, a 
form of cancer").  There is no evidence that such competent 
statements are not credible.  However, the Veteran's competent 
and credible lay statements that his current bilateral hearing 
loss was caused by in-service noise exposure are outweighed by 
the most probative medical opinion of record rendered in August 
2006.  The August 2006 VA examiner's medical opinion is accorded 
greater probative weight than the statements of the Veteran, 
because the former is based on greater medical knowledge and 
experience.  Winsett v. West, 11 Vet. App. 420 (1998), aff'd 217 
F.3d 854 (Fed. Cir. 1999); Guerrieri v. Brown, 4 Vet. App. 467 
(1993).

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and current 
complaints.  Degmetich v. Brown, 104 F. 3d 1328 (1997); Rabideau 
v. Derwinski, 2 Vet. App. 141 (1992).  As the most probative 
evidence of record does not establish a medical nexus between the 
Veteran's current bilateral hearing loss and his period of 
service, including noise exposure, service connection for same is 
not warranted.  Service connection is also not warranted on a 
presumptive basis because the Veteran's current bilateral hearing 
loss did not manifest to a compensable degree within one year of 
separation from service.

As the preponderance of the evidence is against the Veteran's 
claim of entitlement to service connection for bilateral hearing 
loss, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for bilateral hearing loss is denied.


REMAND

Although the Board regrets the additional delay, further 
development is needed prior to disposition of the claim of 
entitlement to service connection for residuals of a back injury.

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010), 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010), requires 
VA to assist a claimant at the time that he or she files a claim 
for benefits.  As part of this assistance, VA is required to 
notify claimants of what they must do to substantiate their 
claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

The notice requirements of the VCAA apply to all five elements of 
a service-connection claim, including:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must 
include notice as to the disability rating and effective date for 
the award of benefits that will be assigned if service connection 
is awarded.  Id. at 486.  In this case, related to his claim of 
entitlement to service connection for residuals of a back injury, 
the Veteran has not yet been notified as to the disability rating 
and effective date for the award of benefits that will be 
assigned if service connection is awarded.  On remand, the 
Veteran should be so notified.  

At the time of the May 2007 Statement of the Case, the RO 
reported that report of the Veteran's February 2007 VA x-ray 
examination revealed degenerative changes and spondylosis.  
Careful review of the claims file indicates that report of such 
x-ray examination is not currently associated with the claims 
file.  Thus, it remains unclear to the Board if the Veteran 
indeed underwent VA x-ray examination and if so, which VA 
facility conducted such.  Such is particularly significant 
because the VA treatment records currently associated with the 
claims file reveal that the Veteran has complained of and been 
treated with prescription medication for low back pain, without 
diagnosis of a back disability.  Pain alone, without a diagnosed 
or identifiable underlying malady or condition, does not 
constitute a disability for which service connection can be 
granted.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 
2001).  Thus, without evidence of a diagnosis of a back 
disability, further inquiry as to whether service connection is 
warranted is not required.

The Board notes that the VA treatment records currently 
associated with the claims file appear to be generated by the VA 
Medical Center (VAMC) in Gainesville, Florida.  It appears that 
the Veteran sought treatment at the VAMC in Lake City, Florida.  
Record of at least one instance of treatment indicates that the 
Veteran also sought treatment at the Community Based Outpatient 
Clinic (CBOC) in Valdosta, Florida.  

Further, by his July 2010 statement, the Veteran reported that he 
sought private treatment for his back in 2009.  However, there 
are no private treatment records dated after 2002 currently 
associated with the claims file. 

Because VA is on notice that there are additional records that 
may be applicable to the Veteran's claim and because these 
records may be of use in deciding the claim, these records are 
relevant and should be obtained.  Bell v. Derwinski, 2 Vet. App. 
611 (1992).

The Veteran asserts that he is entitled to service connection for 
a back disability on the basis that he fell from a helicopter 
during service in August 1968 and that he has experienced back 
problems since that time.  Review of the Veteran's service 
treatment records indicate that he was treated in August 1968 and 
reported that he was thrown out of a helicopter while it was 
landing.  The Veteran reported that he fell on his right arm.  X-
ray examination was negative for any right arm abnormality and 
the Veteran was diagnosed with a contusion.  

It remains unclear to the Board if the Veteran's back disability, 
if any, is related to his August 1968 in-service fall from a 
helicopter.  Thus, if the above-referenced VA and private 
treatment records reveal that the Veteran has been diagnosed with 
a back disability, beyond that of his complaints and treatment 
for low back pain, a medical opinion as to the possible 
relationship between any back disability and service is 
warranted.  

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010); Robinette 
v. Brown, 8 Vet. App. 69 (1995).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a corrective under 38 
U.S.C.A.      § 5103(a) that satisfies the 
requirement of Dingess, which notifies the 
Veteran of the disability rating and 
effective date for the award of benefits 
that will be assigned if service 
connection is awarded for residuals of a 
back injury.

2.  Obtain and associate with the claims 
file the Veteran's VA treatment records 
dated from May 2008 to the present, as 
well as record of x-ray examination dated 
on or about February 2007, from the VAMC 
in Lake City, Florida, the CBOC in 
Valdosta, Florida, or any VA facility.  If 
a negative response is received from any 
VA facility, the claims file should be 
properly documented in this regard.

3.  Contact the Veteran and request that 
he submit a completed VA Form 4142, 
Authorization and Consent to Release Info 
to the VA, for the private treatment 
records to which he referred in his July 
2010 statement.  Advise the Veteran that 
he may submit his private treatment 
records if he so chooses.  If a negative 
response is received from the Veteran, or 
from any treatment provider, the claims 
file should be properly documented in this 
regard.

4.  If, and only if, review of the above-
described VA or private treatment records 
reveals diagnosis of a back disability, 
beyond that of low back pain, schedule the 
Veteran for a VA examination to determine 
the etiology of such back disability.  The 
examiner must opine as to whether it is at 
least as likely as not (at least a 50 
percent probability) that the Veteran's 
back disability was incurred in service, 
or is otherwise related to service, 
including his August 1968 fall from a 
helicopter.

In this regard, the examiner should 
consider the Veteran's statements 
regarding the in-service injury in which 
he fell from a helicopter and statements 
of continuous symptoms of back problems 
after service.   Dalton v. Nicholson, 21 
Vet. App. 23 (holding that an examination 
was inadequate where the examiner did not 
comment on the Veteran's report of in-
service injury but relied on the service 
treatment records to provide a negative 
opinion).

The claims file should be made available 
to the examiner for review in conjunction 
with the opinion or examination, and the 
examiner should note such review. 

A complete rationale should be provided 
for all opinions given.  The opinions 
should be based on examination findings, 
historical records, and medical 
principles.  The examiner should fully 
articulate a sound reasoning for all 
conclusions made.  If the examiner is 
unable to render the opinion requested, he 
or she should explain to the Board why 
they are unable to do so.

The claims file must be properly 
documented regarding any notifications to 
the Veteran as to the scheduled 
examination.

5.  Then, after ensuring any other 
necessary development has been completed; 
readjudicate the Veteran's claim of 
entitlement to service connection for 
residuals of a back injury.  Consider any 
additional evidence added to the record, 
including the Veteran's July 2010 
statement.  If the action remains adverse 
to the Veteran, provide the Veteran and 
his representative with a Supplemental 
Statement of the Case and allow the 
Veteran an appropriate opportunity to 
respond thereto.  Thereafter, return the 
case to the Board.

The Board intimates no opinion as to the outcome of this case.  
The appellant need take no action until so informed.  The purpose 
of this REMAND is to ensure compliance with due process 
considerations.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be dispositive 
of the appeal.  Therefore, the Veteran is hereby placed on notice 
that pursuant to 38 C.F.R. § 3.655 (2010) failure to cooperate by 
not attending the requested VA examination may result in an 
adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 
566, 569 (1991).

A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall v. 
West, 11 Vet. App. 268 (1998).

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


